DETAILED ACTION
Election/Restrictions
Claims 2-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “the group” and “the quantum rod material” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood what the claim is intended to mean. That is, to Examiner’s understanding, a concentration is the presence of subcomposition in relation to a whole composition. Here, it is not understood how an ink can simply have a concentration without any more information. Correction is required.  





Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the printing line” and “the print line spacing,” but neither of those terms has been recited to that point in the claims. Thus, it is unclear as to what is being referred. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 8-10, 12, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (2019/0129252) in view of Krauss et al. (8,920,766).

 	Regarding claim 1, Srivastava teaches a method for preparing a fluorescent polarizing film based on directional arrangement of quantum rods, wherein quantum rods are directionally arranged to prepare a fluorescent film having polarization performance, the method comprising: 
a quantum-rod ink (see claim 4) is printed on a substrate (see claim 1) according to a preset pattern by using an ink-jet printing method to obtain a fluorescent film (Abstract, QREF) with the quantum rods being arranged directionally (see fig. 5),
wherein the quantum rods of the quantum-rod ink are any one selected from the group consisting of red quantum rods, green quantum rods and blue quantum rods, or a combination of at least two selected therefrom ([0039]). 
Srivastava does not teach wherein the quantum rod material for preparing the quantum-rod ink is a CdSe/CdS quantum rod material prepared from a core-shell coated material having CdSe as a core and CdS as a shell material. Krauss teaches this (Krauss, see figs. 1, 12). It would have been obvious to one of ordinary skill in the art at the time of invention to use quantum rods of the composition disclosed by Krauss in the method disclosed by Srivastava because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Srivastava discloses a method for preparing a polarized film, it does not disclose the materials use to make up the quantum rods, and thus it would have been obvious to look to Krauss for such a disclosure. 

Regarding claim 8, Srivastava in view of Krauss teaches the preparation method according to claim 1, wherein the quantum-rod ink has a concentration of 0.2-2000 mg/mL (see 112 rejection).  	Regarding claim 9, Srivastava in view of Krauss teaches the preparation method according to claim 1, wherein the solvent of the quantum-rod ink is any one selected from the group consisting of toluene (Srivastava, [0028]), o-dichlorobenzene, dimethylacetamide, 3,4-dimethylanisole, chloroform, chlorobenzene, xylene, benzene, n-hexane, cyclohexane, n-heptane, octane, decane, undecane, dodecane, n-tetradecane, hexadecane and n-octadecane, or a combination of at least two selected therefrom. 	Regarding claim 10, Srivastava in view of Krauss teaches the preparation method according to claim 1, wherein the quantum-rod ink further comprises an additive (Srivastava, [0028], photo initiator).

Regarding claim 12, Srivastava in view of Krauss teaches the preparation method according to claim 10, wherein the concentration of the additive in the quantum-rod ink is 0-50% (Srivastava, [0028]).
 	Regarding claim 15, Srivastava in view of Krauss teaches the preparation method according to claim 1, wherein the substrate is any one selected from the group 
 	Regarding claim 19, Srivastava in view of Krauss teaches the preparation method according to claim 1, wherein the print line spacing is 0-200 mm (see 112 rejection).
Claims 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Krauss as applied to claim 1 above, and further in view of Woodward (2003/0049863).
 	Regarding claim 13, Srivastava in view of Krauss teaches the preparation method according to claim 1. Srivastava does not teach wherein before printing, the quantum-rod ink is injected into a solution tray, an ink-jet printing needle is immersed into the quantum-rod ink in the solution tray, and the solution is sucked by the needle into the needle. Woodward teaches a needle for aspiring and dispensing precise amounts of fluid (Woodward, Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to use a needle system of the type disclosed by Woodward to dispense the fluid disclosed by Srivastava in view of Krauss because doing so would amount to combining prior art elements according to known methods to 

Regarding claim 14, Srivastava in view of Krauss and Woodward teaches the preparation method according to claim 1, wherein during printing, the upper left corner of the substrate is selected as the origin of coordinates, the needle is moved to the lower part of the printer by moving the mechanical arm of the printer, then the needle is lowered until it contacts the surface of the printing substrate, a preset printing pattern is introduced, and printing is performed on the substrate according to the preset printing pattern (see 112 rejection). 	Regarding claim 17, Srivastava in view of Krauss and Woodward teaches the preparation method according to claim 1, wherein the needle has a bore diameter of 0.05 mm-100 mm (see 112 rejection). 	Regarding claim 20, Srivastava in view of Krauss and Woodward teaches the preparation method according to claim 1, wherein the lowering speed during lowering the needle is 1-5 .mu.m/s (see 112 rejection), optionally, the printing speed of the needle during printing is above 5 .mu.m/s, optionally 5 .mu.m/s-1 cm/s; optionally, the frequency of the needle during printing is 1.4-2.1 KHz; optionally, the printing voltage during printing is 0.1-18 V; optionally, when the printing is performed, the mechanical 

 	Regarding claim 11, Srivastava in view of Krauss teaches the preparation method according to claim 10. Srivastava in view of Krauss does not teach wherein the additive is any one selected from the group consisting of an adhesive, a surfactant, a defoaming agent and a humectant, or a combination of at least two selected therefrom. Iwase teaches this (Iwase, col. 32, lines 63-64). It would have been obvious to add a surfactant of the type disclosed by Iwase to the solution disclosed by Srivastava in view of Krauss because doing so would allow for better adhesion of the solution with the substrate.

	Regarding claim 16, Srivastava teaches the preparation method according to claim 17. Srivastava in view of Krauss does not teach wherein the polymer substrate is a PET substrate, a PEN substrate, or a PMMA substrate. Iwase teaches this (Iwase, col. 7, lines 35-44). It would have been obvious to one of ordinary skill in the art at the time of invention to use a substrate of one of the materials disclosed by Iwase with the device disclosed by Srivastava in view of Krauss because doing so would amount to combining prior art elements according to known methods to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.